Citation Nr: 0521828	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  93-07 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Washington, DC


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a disability 
manifested by dizziness.

3.  Entitlement to service connection for post-operative 
residuals of excised tumor of the left iliac crest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970, including service in the Republic of Vietnam, and his 
decorations include the Combat Action Ribbon.

This appeal to Board of Veterans' Appeals (Board) initially 
arose from a November 1988 decision that, inter alia, denied 
service connection for sinusitis and for dizziness.  The 
veteran filed a notice of disagreement (NOD) in June 1989, 
and the RO issued a statement of the case (SOC) in September 
1989.  Correspondence received from the veteran's 
representative in October 1989 was accepted as a substantive 
appeal, in lieu of VA Form 9.  The RO issued a supplemental 
SOC (SSOC) in November 1989.

In December 1993, the veteran testified during a hearing 
before a former Member of the Board (now, Veterans Law 
Judge); a transcript of that hearing is of record.  In March 
1995, the Board duly notified the veteran that the Board no 
longer employed the Board Member that conducted the December 
1993 Board hearing and that he had the right to another Board 
hearing.  In April 1995, the veteran responded that he did 
not desire another hearing.  In June 1995, the Board remanded 
these matters to the RO for additional development.  The RO's 
May 1998 SSOC reflects the RO's continued denial of the 
claims for service connection for sinusitis and for 
dizziness.

This appeal also arises from a June 1997 decision that, inter 
alia, denied service connection for a tumor of the left iliac 
crest, and for skin disorders of the feet and groin area, 
claimed as secondary to his exposure to Agent Orange during 
service.  The veteran filed a NOD later that same month, and 
the RO issued a SOC in May 1998.  The veteran filed a 
substantive appeal in July 1998.

In an April 1999 decision, the Board denied service 
connection for each of the claims on appeal.

The veteran appealed the Board's April 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2001 Motion for Remand, the Secretary of Veterans 
Affairs (VA) noted the recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (Nov. 9, 2000), which substantially amended 
statutory provisions concerning the assistance to be afforded 
claimants of veterans' benefits, and its applicability to 
cases not finally decided on the date of enactment.  The 
Court granted the Secretary's Motion, vacating the April 1999 
Board decision as regards the denial of each of the claims on 
appeal, and returning the matters to the Board for action 
consistent with the Secretary's motion and the Court's Order.

In May 2002, the Board undertook additional development of 
each of the claims on appeal pursuant to the provisions of 
38 C.F.R. § 19.9 (2002) and Board procedures then in effect.  
Later, the provision of 38 C.F.R. § 19.9 purporting to confer 
upon the Board the jurisdiction to adjudicate claims on the 
basis of evidence developed by the Board, but not reviewed by 
the RO, was held to be invalid.  See Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003).  Thus, in August 2003, the 
Board remanded the matters to the RO for initial 
consideration of the recently developed evidence and further 
action.   

In a March 2005 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for post 
inflammatory hypopigmentation with tinea pedis, effective 
February 8, 1995; and granted service connection and assigned 
an initial 10 percent rating for disfigurement of the face 
due to post inflammatory hypopigmentation, effective 
August 30, 2002.  The Board notes that the award of service 
connection for the veteran's skin disorder includes the feet 
and other areas of his body.  As such, the Board finds that 
with respect to the claim for service connection for a skin 
disorder of the feet and groin area, the benefit sought on 
appeal has been granted, and that matter is no longer before 
the Board.

The RO's March 2005 SSOC also reflects the RO's continued 
denial of the claims for service connection for sinusitis, 
for dizziness, and for post-operative residuals of excised 
tumor of the left iliac crest.

As a final preliminary matter, the Board notes that, in April 
1999, the Board noted that the veteran had raised the issue 
of service connection for post-traumatic stress disorder 
(PTSD).  As no action has been taken on this matter, it is 
again referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  Sinusitis was not shown in service or for many years 
thereafter, and there is no competent evidence or opinion 
even suggesting that any current sinusitis is medically 
related to service.  

3.  No disability manifested by dizziness was shown in 
service or for many years thereafter, and there is no 
competent evidence or opinion even suggesting that the 
veteran has a current disability manifested by dizziness that 
is medically related to service.

4.  No left side injury or disability was shown in service, 
and the only competent opinion on the question of a medical 
relationship between the veteran's tumor of the left iliac 
crest (removed in 1976) and service is not supportive of the 
veteran's claim.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.309 (2004).

2.  The criteria for service connection for a disability 
manifested by dizziness are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).

3.  The criteria for service connection for post-operative 
residuals of excised tumor of the left iliac crest are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

Through the September 1989 and May 1998 SOCs, the November 
1989, May 1998, and March 2005 SSOCs, and the January 2003, 
January 2004, and June 2004 letters, the RO notified the 
veteran of the legal criteria governing the claims (to 
include the three criteria for establishing service 
connection), the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
each of the claims for service connection.  After each, the 
veteran and his representative were given the opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claims, and has been afforded ample opportunity 
to submit such information and evidence.  

The Board also finds that the RO's January 2003, January 
2004, and June 2004 letters satisfy the statutory and 
regulatory requirement that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The RO also informed him that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave the VA 
enough information about such records so that VA could 
request them from the person or agency that had them.  The 
RO's letters requested that the veteran provide the names and 
addresses of medical providers, the time frame covered by the 
records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.  Those 
letters also invited the veteran to submit any additional 
evidence in his possession.  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of:  (1) the evidence that 
is needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim(s).  As explained 
above, all of these requirements have been met in this 
appeal.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating action on appeal, and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
these matters has not, in any way, prejudiced the veteran.  
In this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
in these matters, the delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
each of his claims was fully developed and re-adjudicated 
after notice was provided.

As indicated above, when the RO initially adjudicated the 
claims in November 1988 and in June 1997, the VCAA was not 
then in effect.  Following enactment of the VCAA, the RO 
issued to the veteran the January 2003 letter, notifying him 
of the VCAA duties to notify and assist, setting forth the 
criteria for service connection, and soliciting information 
and evidence from the veteran.  The letter was provided to 
the veteran several months before the March 2005 SSOC, and 
the RO afforded the veteran well over a one-year period for 
response to such a notice letter.  See 38 U.S.C.A. 
§ 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran in connection with any of the claims on appeal.  
As indicated below, the RO has obtained copies of the 
veteran's service medical records and private medical 
treatment records.  The veteran also has been given 
opportunities to submit and/or identify evidence to support 
his claims.  A report of contact by telephone in March 2002 
reflects that the veteran indicated he had no additional 
evidence to submit.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional, existing pertinent 
evidence that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of each of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on each of the claims on appeal. 

II.  Service Connection

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993). 



A.  Sinusitis

The veteran's service medical records reflect no complaints, 
findings, or diagnosis of any sinus problems.  The report of 
the veteran's May 1970 separation examination reflects no 
abnormality of his sinuses, nose, lungs, or chest.

Examination of the veteran in September 1972, in connection 
with a claim for service connection for an eye disorder, 
revealed no findings of any disorder of the nose, sinuses, 
mouth, or throat.

The report of an October 1988 VA examination, including x-
rays, revealed no evidence of sinusitis.

During the July 1995 VA examination, the veteran reported 
that his sinus problems "flare-up" and bother him in hot, 
humid weather.  Examination of the veteran's nose, sinuses, 
mouth, and throat at that time was within normal limits.  
Neither any sinus nor respiratory disorder was diagnosed.

During the February 1997 VA dermatological examination, the 
veteran reported having chronic sinusitis.  The VA examiner 
noted that the veteran was taking medication to treat his 
chronic sinusitis.  No diagnosis or clinical findings of 
sinusitis were then noted.  

The report of a February 1997 VA Agent Orange examination 
reflects no complaints, findings or diagnosis of sinusitis.

VA outpatient and private treatment records, dated from April 
1974 to February 1997, reflect that the veteran was treated 
on several occasions for upper respiratory problems, to 
include treatment for sinus problems in July 1996.  The 
veteran was diagnosed as having hay fever and allergic 
rhinitis.

In December 1993, the veteran testified that he had suffered 
from headaches during service and has had chronic sinus 
problems since as early as 1972.

VA progress notes, dated in May 2000, reflect complaints of 
nasal congestion, and an assessment of possible sinusitis.

The veteran underwent a VA general medical examination in 
April 2004.  He reported recurrent sinusitis.  His primary 
symptoms included dizziness, headaches, and nasal congestion.  
The veteran took medications for treatment.  X-rays taken of 
the veteran's sinuses revealed no air fluid levels.  The VA 
examiner diagnosed recurrent sinusitis.

The veteran underwent another VA general medical examination 
in September 2004.  He again reported recurrent sinusitis, 
and that he dates the diagnosis of his sinus problems to 
approximately 1968 while in military service.  The VA 
examiner diagnosed recurrent sinusitis, none at the present 
time.

In January 2005, a VA examiner reviewed the veteran's claims 
file, reported the veteran's medical history, and then 
evaluated the veteran's sinuses.  Examination revealed no 
tenderness to percussion over the sinuses.  Repeat x-rays 
revealed no air fluid levels.  The VA examiner diagnosed 
recurring sinusitis with dizziness, and noted that no mention 
of sinusitis with dizziness was shown in medical records 
reviewed.

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the evidence presents no 
basis for a grant of service connection for sinusitis.

As noted above, sinusitis was not shown in service or for 
many years thereafter.  While the veteran continues to 
attribute the onset of his recurrent sinusitis to his 
headaches in service, the Board finds that there is no 
competent medical evidence addressing the medical 
relationship between any such current sinusitis and service.  
The September 2004 VA examiner noted only a diagnosis of 
recurrent sinusitis, without more, and the inclusion of the 
veteran's own reported history as to the origins of his 
sinusitis in that report does not constitute a competent 
medical opinion of the required nexus.   See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995). The January 2005 also did 
not directly address the question of medical nexus, but 
included comments that tend to weigh against such a 
relationship.  

B.  Disability Manifested by Dizziness

The veteran's service medical records, including the May 1970 
separation examination report, are negative for any complaint 
or treatment of dizziness.

During a September 1972 VA examination, in connection with a 
claim for service connection for an eye disorder, the veteran 
did not report having dizziness, and no finding of dizziness 
was noted.

During an October 1988 VA examination, the veteran complained 
of having occasional dizziness, and reported that he had once 
"passed out."  No specific disability was then diagnosed.  

During a July 1995 VA heart examination, the veteran did not 
report suffering from dizziness, and the examiner neither 
rendered a medical finding of dizziness, nor diagnosed any 
disability manifested by dizziness.

During an August 1996 VA cardiovascular examination, the 
veteran reported that he did not suffer from either shortness 
of breath or from syncope.  The examiner neither rendered a 
medical finding of dizziness, nor diagnosed any disability 
manifested by dizziness.

The reports of the February 1997 VA Agent Orange and 
dermatological examinations reflect no medical finding of 
dizziness, or diagnosis of any disability manifested by 
dizziness. 

VA outpatient and private treatment records, dated from April 
1974 to February 1997, reflect treatment on several occasions 
for complaints of dizziness-particularly, in August 1988, 
when the veteran reported suffering from dizziness since 
1971.  The veteran was diagnosed as having a "history of 
near syncope."

During an April 2004 VA general medical examination, the 
veteran reported recurrent sinusitis and that his primary 
symptoms included dizziness.  The examiner neither rendered a 
medical finding of dizziness, nor diagnosed any disability 
manifested by dizziness.
 
The report of a September 2004 VA general medical examination 
reflects no medical finding of dizziness, or diagnosis of any 
disability manifested by dizziness.   

In January 2005, a VA examiner reviewed the veteran's claims 
file, reported the veteran's medical history, and conducted 
an examination of the veteran.  The veteran reported having 
recurrent sinusitis, with dizziness as a component of the 
sinusitis, and he dated the onset of sinusitis with dizziness 
to his military service.  The VA examiner diagnosed recurring 
sinusitis with dizziness, and noted that no mention of 
sinusitis with dizziness was shown in the veteran's medical 
records during his military service.

Initially, the Board notes that, consistent with the above-
noted authority, service connection is not available for a 
symptom, such as dizziness, but, rather, for disability 
manifested by dizziness.  In this case, after considering the 
evidence of record in light of the above-noted criteria, the 
Board finds that the evidence presents no basis for a grant 
of service connection for a disability manifested by 
dizziness.

As indicated above, although the veteran has complained of 
experiencing dizziness for some time, no disability 
manifested by dizziness was shown in service or for many 
years thereafter.  Indeed, the first documented medical 
diagnosis of any disability to which dizziness has been 
associated is the January 2005 diagnosis of sinusitis with 
dizziness.  As indicated above, however, the Board has found 
that the record presents no predicate for a grant of service 
connection for sinusitis (with or without dizziness), and 
there is no medical evidence of any other disability 
manifested by dizziness, much less one that has been 
medically related to service.  Again, as noted in connection 
with the claim for service connection for sinusitis, the 
Board notes that the veteran's own reported history as to the 
origins of his dizziness does not constitute a competent 
medical opinion of the required nexus.   See LeShore, 8 Vet. 
App. at 409.



C.  Residuals of Excision of a Tumor of the Left Iliac Crest

The veteran's service medical records, including the May 1970 
separation examination report, reflect no complaints, 
findings, or diagnosis of problem affecting the left side, to 
include any tumor of the left iliac crest.

In August 1984, the RO denied service connection for a left-
side injury on the basis that it was not shown in service, 
and the veteran did not appeal.  Because the veteran is 
currently claiming service connection for a specific 
disability-i.e., a tumor of the left iliac crest-the Board 
has finds, as the RO apparently did, that the current claim 
is new claim, and that de novo consideration is warranted.

Private medical records show that the veteran was 
hospitalized from January to February 1976, and that he 
underwent surgery for removal of the mass and resection of 
the left iliac crest.  The hospitalization records reveal 
that the veteran had reported a one-year history of a slowly 
growing, minimally tender mass over the left iliac crest.  
The diagnosis was an osteochondroma of the left iliac crest.

The report of an October 1988 VA examination reflects a 
diagnosis of "status-post tumor (benign) removed left 
flank."

The veteran underwent a VA general medical examination in 
April 2004.  He reported the excision of a tumor from the 
left iliac crest in the mid-1970's, but did not know what 
type of tumor was removed.  The veteran reported no 
recurrences, and no current complaints referable to the 
pelvic area.  Examination revealed a well-healed, L-shaped 
surgical scar over the left iliac crest.  There was no 
tenderness to palpation, and no swelling or deformity 
clinically noted.  X-rays revealed left iliac deformity, 
consistent with history of prior surgery.

The report of a September 2004 VA general medical examination 
reveals a diagnosis of status-post removal of tumor, left 
iliac crest, with no recurrences.  On examination, there was 
approximately an 8.5-inch, oblique, well-healed, 
unremarkable, surgical scar of the left iliac crest area.  
The examiner noted the veteran's report that the date of 
discovery of the tumor was after his release from military 
service, and essentially opined that a relationship between 
the tumor and the veteran's military service was speculative.

Considering the evidence of record in light of the above-
noted criteria, the Board finds that there is no basis for a 
grant of service connection for post-operative residuals of 
excised tumor of the left iliac crest.

The veteran continues to assert that he was kicked by his 
drill instructor in 1968, and that the injury from the kick 
precipitated the growth of a mass on his left side. The 
veteran underwent surgery for removal of the mass and 
resection of the left iliac crest in 1976; he currently 
claims post-operative residuals of excised tumor of the left 
iliac crest, to include a surgical scar.  

However, as noted above, no injury to or problem with the 
veteran's left side-to specifically include a tumor of the 
left iliac crest-was shown in service or for many years 
thereafter, and there is no medical evidence or opinion 
establishing a medical relationship between the tumor and the 
veteran's military service.  In fact, in the only opinion to 
specifically address the question of medical relationship-
obtained pursuant to the Board's August 2003 remand-the 
September 2004 VA examiner opined that such a relationship 
would be "speculative."  While the examiner did not go so 
far as to negate such a relationship, inasmuch as a grant of 
service connection is not to be based on speculation (see 
8 C.F.R. § 3.102), that opinion clearly is not supportive of 
the veteran's claim.  

D.  Conclusion

For the foregoing reasons, each of the claims on appeal must 
be denied.  

In adjudicating these claims, the Board has considered the 
veteran's assertions advanced in connection with each claim.  
However, as indicated above, each claim turns on a medical 
matter.  As a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to render a probative (persuasive) opinion on a medical 
matter.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Rather, medical evidence is 
needed to support each claim.  While the current record 
includes no medical evidence that is supportive of any of the 
claims, neither the veteran nor his representative has 
presented or alluded to the existence of any medical evidence 
or opinion that would support any of the claims on appeal, 
despite being invited to present or identify such evidence 
via the RO's January 2003, January 2004, and June 2004 
letters.

Also in adjudicating each claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of any competent evidence to support any of 
the claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990) 


ORDER

Service connection for sinusitis is denied.

Service connection for a disability manifested by dizziness 
is denied.

Service connection for post-operative residuals of excised 
tumor of the left iliac crest is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


